ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-398 and 01-423, concluding that FRANCIS X. GAVIN of HACKETTSTOWN, who was admitted to the bar of this State in 1981, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.15(b) (failure to deliver promptly to client or third person property to which they are entitled), RPC 8.1(b) (failure to cooperate with ethics authorities), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And FRANCIS X. GAVIN having been suspended from the practice of law for a period of six months by Order of this Court filed February 22, 2002, effective March 19, 2002, and remaining suspended at this time,
And good cause appearing;
It is ORDERED that FRANCIS X. GAVIN is suspended from the practice of law for a period of three months and until the further Order of the Court, effective September 19, 2002; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.